Citation Nr: 0302165	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for entitlement to service connection for 
asbestosis.

(The issue of entitlement to service connection for 
asbestosis will be the subject of a separate decision on the 
merits.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.

This appeal is from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO styled the claim as entitlement 
to service connection for asbestosis, overlooking that it had 
denied the veteran's December 1999 claim in October 2000, 
notifying him of the denial and of his appellate rights by 
letter of November 3, 2000.

The veteran responded with a memorandum of November 2000, 
requesting de novo review of the claim, stating, "Perhaps we 
can avoid an appeal to BVA [Board of Veterans' Appeals]."  
The RO did not construe this as a notice of disagreement 
(NOD).  See 38 C.F.R. § 20.201 (2002); Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002) (38 C.F.R. § 20.201 correctly 
requires expression of intent to appeal as element of valid 
NOD).  The RO performed a de novo review in December 2000, 
notifying the veteran of the denial and of his appellate 
rights by letter of December 11, 2000.  The appellant did not 
initiate an appeal from either the November 2000 or the 
December 2000 notice of denial of his claim.

In response to a statement received with additional evidence 
in June 2001, the RO readjudicated the claim in February 
2002, notifying the veteran of the denial and of his 
appellate rights by letter of February 21, 2002.  The veteran 
filed an NOD in March 2002, and, after receipt of a March 
2002 statement of the case (SOC), filed a substantive appeal 
in April 2002.  It is this appeal the Board now decides.

The Board now styles the issue as whether to reopen the 
claim.  The reason and the governing jurisdictional rules are 
discussed in the decision below.

The Board is undertaking additional development on the issue 
of entitlement to service connection for asbestosis pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  VA denied service connection for asbestosis in December 
2000 and notified the veteran of his appellate rights by 
letter of December 11, 2000.

2.  The veteran did not initiate an appeal from the December 
2000 rating decision within one year of the date of the 
notice of the December 2000 rating decision.

3.  The May 2001 statement of J. Ballard, M.D., based on a 
new x-ray study, corroborates previously considered medical 
opinions and diagnoses, and bears directly and substantially 
on the matter to be determined such that it must be 
considered to decide the claim fairly.


CONCLUSIONS OF LAW

1.  The December 2000 denial of service connection for 
asbestosis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).

2.  New and material evidence has been presented, and the 
claim for service connection for asbestosis must be reopened 
and its former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  VA has a duty to notify the veteran of information 
and evidence necessary to substantiate his claim, and of 
which information and evidence, if any, he must produce, and 
of which information and evidence, if any, VA will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to such a claimant (see Quartuccio, 16 Vet. App. at 187), the 
duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's September 1999 
application to reopen his claim, VA had no duty to assist him 
to develop evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  Whereas the evidence of 
record is sufficient to decide in the veteran's favor whether 
the claim must be reopened, and the case will require further 
development, see 38 C.F.R. § 19.9 (2002), the question 
whether VA has notified the veteran of evidence necessary to 
substantiate his claim is moot, and the question whether VA 
discharged its duty to assist is inapposite to the status of 
the case.

II.  Whether to Reopen the Claim for Asbestosis

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The RO disallowed service connection for asbestosis in 
December 2000, finding that the veteran did not have 
asbestosis.  The RO reviewed the veteran's service medical 
records, his statements asserting exposure to asbestos in 
service, the Navy's statement on the probability of his 
exposure to asbestos in service, statements of private 
physicians who diagnosed asbestosis based on the veteran's 
history and chest x-ray studies, and VA outpatient records, 
pulmonary function tests, computed tomography (CT) study, and 
an examination report that together either contraindicated 
asbestos or failed to make that diagnosis.

By letter of December 11, 2000, the RO notified the veteran 
of the disallowance of the claim and of his appellate rights.  
The December 2000 rating decision became final when veteran 
did not initiate an appeal within one year of the date of the 
letter notifying him of denial.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160(d) (2002); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.  No other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since December 2000 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In May 2001, the veteran submitted a medical report and 
opinion by J. Ballard, M.D., NIOSH Certified B-Reader [an 
expert in interpreting x-ray films in asbestos-related 
cases].  Dr. Ballard examined chest radiographs of March 2001 
and based on his reported findings, interpreted the films as 
consistent with asbestosis, provided the veteran's exposure 
history and period of latency are appropriate.  The 
radiographs and Dr. Ballard's report are new.

The Court has held that a medical opinion submitted after a 
final disallowance of a claim, which is corroborative of a 
favorable medical opinion previously considered . . . as part 
of a final disallowance, can serve as new and material 
evidence.  Bostain v. West, 11 Vet. App. 124, 128 (1998); see 
Malloy v. Brown, 9 Vet. App. 513, 515-17 (discussion 
distinguishing corroborative medical opinion that is new and 
material evidence from medical opinion that is merely 
cumulative evidence); see also Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) ("in a situation such as is presented 
here, where there is an apparent split in scientific opinion, 
corroboration is particularly important and cannot be 
rejected as merely cumulative").

Whereas the fact of the veteran's asbestosis is the 
fundamental matter to determine in this case, Dr. Ballard's 
report is new and material evidence.  38 C.F.R. § 3.156(a) 
(2001).  Thus, the claim must be reopened.  38 U.S.C.A. 
§ 5108 (West 2002).


ORDER

Whereas new and material evidence has been presented, the 
claim of entitlement to service connection for asbestosis is 
reopened, and to that extent, the appeal is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

